DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 11/15/2021 have been fully considered and are persuasive, the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 has been amended to recite that the “non-removable getter material positioned within the vacuum seal region” is “aligned in a top view an equal spaced distance over substantially the entire lateral extents of the microelectromechanical device”.  However, the vacuum seal region as defined in claim 1 is the seal region 240, which does not include a getter material that is aligned over the MEMS device 206 in a top view; hence the claims according to the newly amended limitations are not supported by the drawings or specification of the application, and are drawn to new matter.  
Based on the arguments on Page 9 of the Remarks and the discussion during the Interview on 11/9/2021 it is assumed that the amendment was intended to claim an additional getter material in the vacuum seal internal cavity and to limit the getter material based on the new amendment.  It is noted that claim 1 does not recite a getter material in the same cavity as the MEMS device. 
For the purposes of examination it will be assumed that the intended structure and corresponding limitations should be drawn to the MEMS device 206, cavity 230 and getter material 210 in e.g. Figs. 3A-3B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al (U.S. Pub #2020/0207614), in view of DCamp et al (U.S. Pub #2007/0114643).
With respect to claim 1, Schuck teaches a sealable device comprising: 
a substrate (Fig. 3-8, 102); 
a first seal member (Fig. 3-8, 108) positioned on the substrate, the first seal member surrounding a vacuum seal internal cavity (Fig. 3-8, HVE and Paragraph 49) evacuated to and maintained at a first pressure; 
a microelectromechanical device (Fig. 3-8, 110 and Paragraph 36) positioned within the vacuum seal internal cavity; 
a second seal member (Fig. 3-8, 172) positioned on the substrate outside of and surrounding the first seal member; 
a vacuum seal region (Fig. 3-8, 170) defined between the first seal member and the second seal member evacuated to and maintained at a second pressure less than the first pressure (Fig. 22, first pressure 2210, second pressure 2200 and Paragraph 58-59); and 
a non-removable getter material (Fig. 3-8, 300; Paragraph 51 and 61) positioned within the vacuum seal region, the getter material configured to remove gases from the vacuum seal region (Paragraph 52).
Schuck does not teach a non-removable getter material (Fig. 3-8, 300; Paragraph 51 and 61) positioned within the vacuum seal region aligned in a top view an equal spaced distance over substantially the entire lateral extents of the microelectromechanical device.
NOTE: see the USC 112 rejection above; for the purposes of this examiner it is assumed that the intended limitations should be drawn to a getter material positioned within the vacuum seal internal cavity.
DCamp teaches a MEMS device comprising a vacuum seal internal cavity (Fig. 2-3, 33), a non-removable getter material (Fig. 2-3, 38 and Paragraph 29) positioned within the vacuum seal region aligned in a top view (Fig. 2) an equal spaced distance over substantially the entire lateral extents of the microelectromechanical device (Fig. 2-3, 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a non-removable getter material positioned within the vacuum seal internal cavity of Schuck, and aligned in a top view an equal spaced distance over substantially the entire lateral extents of the MEMS, as taught by DCamp in order to chemically absorb some or all of gases anticipated to be outgassed into the vacuum seal internal cavity (Paragraph 29). 
With respect to claim 2, Schuck teaches that the substrate is a first substrate and wherein the getter material is a second getter material, further comprising a second substrate (Fig. 3-8, 140), but does not teach a first getter material is positioned on the second substrate, the first getter material configured to remove gases from the vacuum seal internal cavity.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a first getter material on the second substrate of Schuck, as taught by DCamp in order to chemically absorb some or all of gases anticipated to be outgassed into the vacuum seal internal cavity (Paragraph 29). 
With respect to claim 3, Schuck teaches that the second substrate (Fig. 3-8, 140) seals with the first seal member and the second seal member to form a vacuum in the vacuum seal internal cavity (Fig. 3-8, HVE and Paragraph 49).
With respect to claim 4, Schuck teaches that the getter material is a second getter material and wherein the vacuum seal region is a second seal region, further comprising a third seal member positioned outside of the second seal member; a third seal region defined between the third seal member and the second seal member; and 
third getter material positioned within the third seal region, the second getter material configured to remove gases from the vacuum seal region (Paragraph 50).
With respect to claim 5, Schuck teaches that the substrate is a first substrate, further comprising a second substrate, but does not teach that a first getter material is positioned on the second substrate, the first getter material configured to remove gases from the vacuum seal internal cavity.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a first getter material on the second substrate of Schuck, as taught by DCamp in order to chemically absorb some or all of gases anticipated to be outgassed into the vacuum seal internal cavity (Paragraph 29). 
With respect to claim 6, Schuck teaches that the second substrate (Fig. 3-8, 140) seals with the first seal member, the second seal member, and the third seal member to form a vacuum in the vacuum seal internal cavity (Fig. 3-8, HVE and Paragraph 49).

With respect to claim 7, Schuck teaches a microelectromechanical assembly, comprising: 
a first substrate (Figs. 3-8, 102); 
a first seal member (Fig. 3-8, 108) patterned on the first substrate completely surrounding a cavity (Fig. 3-8, HVE and Paragraph 49) in which a microelectromechanical device (Figs. 3-8, 110 and Paragraph 36) is arranged a spaced distance from the first seal member; 
a second seal member (Fig. 3-8, 172) patterned on the first substrate completely surrounding the first seal member a spaced distance from the first seal member; 

a second vacuum seal region (Fig. 3-8, 170) defined between the first seal member and the second seal member evacuated to and maintained at a second pressure less than the first pressure (Fig. 22, first pressure 2210, second pressure 2200 and Paragraph 58-59); 3U.S. Serial No. 17/021,630 Atty. Docket No.: 2617071.15501 Resp. to OA Dated October 28, 2021
a non-removable second getter material positioned in the second vacuum seal region (Figs. 3-8, 300/500 and Paragraph 51 and 61).
Schuck does not teach a non-removable first getter material positioned in the first vacuum seal region aligned in a top view an equal spaced distance over substantially the entire lateral extents of the microelectromechanical device; 
DCamp teaches a MEMS device comprising a first vacuum seal region (Fig. 2-3, 33), a non-removable getter material (Fig. 2-3, 38 and Paragraph 29) positioned within the vacuum seal region aligned in a top view (Fig. 2) an equal spaced distance over substantially the entire lateral extents of the microelectromechanical device (Fig. 2-3, 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a non-removable getter material positioned within the first vacuum seal region of Schuck, and aligned in a top view an equal spaced distance over substantially the entire lateral extents of the MEMS, as taught by DCamp in order to chemically absorb some or all of gases anticipated to be outgassed into the first vacuum seal region (Paragraph 29). 
claim 8, Schuck and DCamp teach that the first and second getter material comprises a material deposited in the first and second vacuum seal regions, respectively, and, upon evacuation and heating of the first and second vacuum seal regions, the first and second getter materials are configured to remove gases from the first and second vacuum seal regions (Paragraph 52 of Schuck; Paragraph 29 and 35 of DCamp).
With respect to claim 10, Schuck teaches that the first pressure and the second pressure are less than one atmosphere, and more preferably less than 0.5 atmosphere (Fig. 21-22 and Paragraph 48 and 58).
With respect to claim 11, Schuck teaches that the first and second seal members are patterned on the first substrate by depositing a seal material on the first substrate and selectively removing the deposited seal material leaving the first and second seal members substantially coplanar to each other on the first substrate.
With respect to the limitations drawn to deposition and patterning steps, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe etal., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or 
As to the grounds of rejection, see MPEP § 2113 section 1.
With respect to claim 12, Schuck teaches a second substrate (Fig. 3-8, 140) spaced parallel to the first substrate (Fig. 3-8, 102) and having the first and second seal members hermetically sealed therebetween.
With respect to claim 13, Schuck teaches that the first and second substrates comprise semiconductor substrates (Paragraph 35).
With respect to claim 14, Schuck and DCamp teaches that the first getter material (Fig. 3, 38 of DCamp) is deposited on a surface of the second substrate that faces the first substrate (Fig. 3, 14 of DCamp).  
With respect to claim 15, Schuck teaches that the second getter material (Fig. 3, 300) is deposited on a surface of the first substrate (Fig. 3, 102) that faces the second substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826